     Case 4:18-cr-01695-JAS-EJM Document 635 Filed 01/07/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-18-01695-006-TUC-JAS (EJM)
10                   Plaintiff,                        ORDER
11    v.
12    Megan Ashlie Borges,
13                   Defendant.
14
15            Pending before the Court is a Report and Recommendation (Doc. 605) issued by
16   United States Magistrate Judge Markovich that recommends denying defendant’s Motion

17   to Dismiss Count 16 (Doc. 531) of the original Indictment. A review of the record reflects
18   that the parties have not filed any objections to the Report and Recommendation and the

19   time to file objections has expired. As such, the Court will not consider any objections or

20   new evidence.
21            The Court has reviewed the record and concludes that Magistrate Judge
22   Markovich’s recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed.

23   R. Civ. P. 72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley

24   v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).

25            Accordingly, IT IS HEREBY ORDERED as follows:

26         (1) Magistrate Judge Markovich’s Report and Recommendation (Doc. 605) is accepted
27            and adopted.
28         (2) Defendant’s Motion to Dismiss Count 16 (Doc. 531) of the original Indictment is
     Case 4:18-cr-01695-JAS-EJM Document 635 Filed 01/07/21 Page 2 of 2



 1         dismissed.
 2         Dated this 6th day of January, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
